                                         Case 4:15-cv-03504-YGR Document 471 Filed 02/11/21 Page 1 of 3




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CHRISTOPHER CORCORAN, ET AL.,                        CASE NO. 15-cv-03504-YGR
                                   7                      Plaintiffs,                         ORDER GRANTING IN PART AND DENYING
                                                                                              IN PART MOTION FOR RELIEF FROM CASE
                                   8              vs.                                         MANAGEMENT SCHEDULE TO PERMIT
                                                                                              PLAINTIFFS TO SUBSTITUTE DR. JOEL W.
                                   9     CVS PHARMACY, INC.,                                  HAY
                                  10                      Defendant.                          Re: Dkt. No. 468

                                  11

                                  12          The Court is in receipt of Plaintiffs’ Motion for Relief from Case Management Schedule to
Northern District of California
 United States District Court




                                  13   Permit Plaintiffs to Substitute Expert Dr. Joel W. Hay. The matter is opposed and fully briefed.
                                  14   (Dkt. Nos. 468–470.) For the reasons set forth below, the motion is GRANTED IN PART AND
                                  15   DENIED IN PART.1
                                  16          On September 5, 2017, this Court found that Dr. Hay’s opinion regarding a fundamental
                                  17   issue in this case, namely, how usual and customary prices are defined, lacked foundation under
                                  18   Federal Rule of Evidence 702 and was properly excluded. (Dkt. No. 327, pp. 16–18.) The Ninth
                                  19   Circuit disagreed and reversed finding:
                                  20
                                                        The district court found that Dr. Hay’s testimony lacked foundation,
                                  21                    it excluded his report on that basis, and it struck Dr. Hay’s testimony
                                                        that CVS’s HSP prices are the U&C prices as defined in CVS’s
                                  22                    contracts. We disagree that Dr. Hay’s opinion lacks foundation.
                                                        Based on our review of Dr. Hay’s disclosed report and the record
                                  23                    before us, it is apparent that Dr. Hay formed his opinion regarding
                                                        the U&C price based on his experience, industry standards, and his
                                  24
                                                        review of the materials produced by CVS (including transactional
                                  25                    data) during the course of the litigation. Dr. Hay’s review of these

                                  26
                                              1
                                                 The Court has determined that the motion is appropriate for decision without oral
                                  27   argument, as permitted by Civil Local Rule 7-1(b) and Federal Rule of Civil Procedure 78. See
                                       also Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev. Corp., 933 F.2d 724, 728–29
                                  28
                                       (9th Cir. 1991). Accordingly, the Court VACATES the hearing set for February 23, 2021.
                                          Case 4:15-cv-03504-YGR Document 471 Filed 02/11/21 Page 2 of 3




                                                       materials provides an adequate basis for his disclosed testimony.
                                   1

                                   2                   The district court also appears to have accepted CVS’s argument
                                                       that the conclusions that Dr. Hay disclosed in his report were not the
                                   3                   product of sound or reliable methodology. See Kumho Tire Co., Ltd.
                                                       v. Carmichael, 526 U.S. 137, 152 (1999) (“[T]he importance of
                                   4                   Daubert’s gatekeeping requirement . . . is to ensure the reliability
                                                       and relevancy of expert testimony.”). In part, this conclusion
                                   5
                                                       appears to be due to the fact that CVS’s expert, Dr. Barlag, reviewed
                                   6                   much of the same transaction level data as Dr. Hay and disagreed
                                                       with Dr. Hay’s analysis and conclusions. However, Dr. Barlag’s
                                   7                   analysis doesn’t show Dr. Hay’s analysis to be without foundation
                                                       or the product of questionable or unreliable methodology; if
                                   8                   credited, Dr. Barlag’s testimony does little more than cast some
                                                       doubt on Dr. Hay’s conclusions. Resolving the conflict between
                                   9
                                                       these experts is a matter for the jury, not a basis to exclude one of
                                  10                   them under Rule 702. See Pyramid Tech., Inc., 752 F.3d at 813.

                                  11   (Dkt. No. 362, pp. 7–8 (emphasis supplied).) This Court is bound by the Circuit Court’s decision.
                                  12   Moreover, the fact that Dr. Hay’s opinion is not based upon any particular industry methodology,
Northern District of California
 United States District Court




                                  13   but rather relies in substantial part on his own experience, means that he has put his own
                                  14   experience at issue in this litigation.
                                  15           Having reviewed and considered Dr. Hay’s Twitter postings over the course of the last
                                  16   year, the Court can understand plaintiffs’ concern but that concern cannot extricate Dr. Hay from
                                  17   the opinions which he, through his experiences and personal evaluation, created, and on which
                                  18   plaintiffs have knowingly based their case. Nor can they retreat therefrom at the eleventh hour. In
                                  19   fact, some of these postings pre-date the continued trial date and may have been revealed last year
                                  20   had the trial not been continued. The Court is not in a position to evaluate whether other prior
                                  21   actions of Dr. Hay would have been revealed during the course of cross-examination. Further, it is
                                  22   not clear whether Dr. Hay has had other extreme views or whether his postings on Twitter are an
                                  23   aberration. In addition, the record reflects that the defense had prepared to identify at trial
                                  24   inconsistencies in Dr. Hay’s declarations and reports which would have had bearing on his overall
                                  25   credibility.
                                  26           The Court has broad discretion to manage the conduct of a trial and the evidence presented
                                  27   by the parties. See, e.g., Navellier v. Sletten, 262 F.3d 923, 941–42 (9th Cir. 2001) (imposing
                                  28   limits on the parties’ presentation of evidence is within “the broad discretion that the district court
                                                                                          2
                                         Case 4:15-cv-03504-YGR Document 471 Filed 02/11/21 Page 3 of 3




                                   1   had to manage the trial”). Accordingly, balancing all the considerations, including the potential

                                   2   prejudice to both sides, the Court ORDERS as follows:

                                   3      1. Plaintiffs may substitute Dr. Hay with Dr. Kenneth W. Schafermeyer. However, Dr.

                                   4          Schafermeyer may not issue a new report but may only adopt or reject opinions and/or

                                   5          statements in Dr. Hay’s three prior declarations and two expert reports. Dr. Schafermeyer

                                   6          shall take such declarations and reports, and by using a strikethrough function, identify

                                   7          those statements/opinions with which he does not agree. Those documents shall be served,

                                   8          and filed, by March 1, 2021.

                                   9      2. The Court will consider allowing counsel for the defense to identify any inconsistency

                                  10          statement/opinion regarding Dr. Hay’s prior declarations/reports. Counsel shall serve such

                                  11          designations by March 19, 2021, along with the manner in which they would like to

                                  12          proffer the evidence. Counsel shall meet and confer on the topic. At trial, Dr. Hay’s name
Northern District of California
 United States District Court




                                  13          may not be used. Instead, counsel would only be allowed to make a generic reference,

                                  14          such as to “a prior expert for plaintiffs.”

                                  15      3. Dr. Schafermeyer shall sit for deposition by March 15, 2021. Plaintiffs shall pay for the

                                  16          costs of the deposition excluding attorneys’ fees.

                                  17      4. The trial date will not be continued at this time. The Court is hopeful that civil jury trials

                                  18          will re-commence in the District by June 1, 2021, and that, given the age of this case, it

                                  19          will maintain its priority status among the other civil cases waiting to be tried.

                                  20          IT IS SO ORDERED.

                                  21          This Order terminates Docket Number 468.

                                  22

                                  23   Dated: February 11, 2021
                                                                                                     YVONNE GONZALEZ ROGERS
                                  24                                                            UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
                                                                                            3
